FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2011 Commission File Number: 001-13240 Empresa Nacional de Electricidad S.A. National Electricity Co of Chile Inc (Translation of Registrant's Name into English) Santa Rosa 76, Santiago, Chile (562) 6309000 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A PRESS RELEASE 1Q2011 ENDESA CHILE ANNOUNCES CONSOLIDATED RESULTS FOR THE PERIOD ENDED MARCH 31st, 2011 Highlights for the Period Summary Ø On April 25, Moody’s upgraded the senior unsecured rating of Endesa Chile from Baa3 to Baa2, with stable outlook. According to the agency, this improvement reflects Endesa Chile’s largely established and strong financial position. Ø Consolidated physical sales rose by 4.4% to 14,173 GWh, increasing mainly in Colombia, Peru and Argentina. Sales revenues increased by 8.3% compared to the first quarter of 2010, to reach Ch$573,935 million, the result of larger physical sales and average sales prices. Ø Consolidated hydroelectric generation rose 1.1% or 78 GWh, mainly explained by increases in Colombia and Peru, partially compensated by reductions in Chile and Argentina. Ø Procurement and services costs increased by 9.0% to Ch$ 285,284 million as a result of higher energy purchase costs, and higher transportation costs, mainly in Chile. Ø Contribution margin rose 7.6% or Ch$ 20,459 million, as a result of higher energy sales revenues due to increases in physical sales and higher average sale price, more than offset by the increase in procurement and service costs. Ø EBITDA reached Ch$ 201,365 million, 10.8% less than the Ch$225.637 million generated in the first quarter of 2010, mainly explained by the effect of the Equity Tax increase mandated by the Colombian government, which meant the accounting on January 1, 2011 of the total amount to be paid in the period 2011-2014. The non-recurrent effect more than offset the good operational result of the business in the first quarter 2011. Ø The financial result was practically unchanged. Within financial context, it’s important to highlight the successful placing on the international markets of an unsecured bond issued by Emgesa, our Colombian generation subsidiary, for an amount equivalent to 400 million dollars in Colombian pesos. Ø The result of investments in related companies amounted to Ch$ 27,281 million, an increase of 32.1% over the previous year, principally explained by an earnings increase in Endesa Brasil and GNL Quintero. Ø Earnings attributable to shareholders of Endesa Chile amounted to Ch$ 96,859 million, increasing 3.3% compared to the previous year. Ø In Chile, EBITDA fell by Ch$ 4,873 million mainly due to: · Higher energy purchase costs of Ch$ 43,316 million. · Higher transportation costs of Ch$ 3,484 million. · Partially compensated by higher energy sales revenues of Ch$ 31,873 million. Ø In Colombia, EBITDA decreased by Ch$ 17,574 million, mainly due to: · Increase in other fixed operating costs of Ch$ 40,288 million, which is explained by the non-recurring effect of the government’s reform of Equity Tax, which resulted in the accounting on January 1, 2011 of the total tax amount to be paid in the period 2011-2014. · Lower energy sales revenues of Ch$ 8,622 million. 1 PRESS RELEASE 1Q2011 · Partially compensated by lower energy purchase costs of Ch$ 22,242 million. Ø In Peru, EBITDA increased by Ch$2.843 million due to: · Higher energy sales revenues of Ch$ 5,364 million. · Lower energy purchase costs of Ch$ 1,904 million. · Partially compensated by increased fuel costs of Ch$ 2,036 million. Ø In Argentina, EBITDA fell by Ch$ 4,667 million due to: · Higher fuel costs of Ch$ 11,720 million. · Partially compensated by higher energy sales revenues of Ch$ 10,173 million. FINANCIAL SUMMARY Ø The average interest rate, an important cost factor, rose from 6.7% to 8.1%, in line with the general increase in interest rates in both the international and local markets. There has also been an important inflationary effect in local debt indexed to inflation rate (UF). Ø The consolidated debt was US$ 4,093 million as of March 31, 2011, increasing 7.1% from March 2010. Within this context, it’s important to highlight the successful placing on the international markets of an unsecured bond issued by Emgesa, our Colombian generation subsidiary, for an amount equivalent to 400 million dollars in Colombian pesos. This breaking-through deal, the first bond issued in local currency by a privately-owned Colombian company on the international markets, was unanimously rated as Investment Grade by Fitch and Standard and Poor’s, and ratified that our criteria of allowing subsidiaries to be independently profitable has been recognized by international rating agencies. Ø The financial expenses coverage ratio improved from 6.5 to 7.5 times. Ø Liquidity, a key factor for our financial management, continues to show a solid position, as shown below: · Consolidated committed credit lines: US$ 700 million available in the local and international markets, of which US$ 200 million will expire in the short term. · Consolidated uncommitted credit lines: US$ 1,043 million available in the local capital markets in which we operate. · Consolidated cash and cash equivalents: US$779 million. Ø Coverage and protection : Endesa Chile has continued to keep a strict control over its liquidity, both at the parent level and in its subsidiaries, using hedge instruments to protect the cash flows from risks arising from fluctuations in exchange and interest rates. The following is a detail of the derivative instruments used as of March 31, 2011: · Interest-rate swaps for US$ 311 million, to fix the interest rate. · Cross-currency swaps for US$ 404 million and forwards for US$ 195 million, to reduce the exchange risk. The above instruments are constantly evaluated and adjusted according to relevant macroeconomic variables, in order to obtain more efficient levels of protection. 2 PRESS RELEASE 1Q2011 Market Summary Ø Since April 2010, and despite the divestments made during the last months by foreign investors, the Chilean Stock Exchange main index (IPSA) has shown an important increase of 21.7%, over performing when compared to other international stock markets: Bovespa: -3.6%, S&P 500: 12.5%, UKX: 2.9%, Dow Jones Industrials: 12.8% and FTSE 250: 12.4% (all yields measured in local currencies). Ø Endesa Chile’s ADR price over performed the Dow Jones Industrials and S&P indexes, with a return of 16.6% in the twelve month period April 2010 – March 2011. Ø Endesa Chile’s shares price in the local market increased 6.8% in the period April 2010 – March 2011. Divestitures made by Chilean pension funds and other foreign investors have influenced the evolution of Endesa Chile’s stock, which underperformed in the local market. Ø During the last twelve months period, Endesa Chile continued to be among the most traded companies in the local market (Santiago Stock Exchange and Chilean Electronic Exchange), with a daily average trading volume of US$ 12.6 million. Source: Bloomberg Risk Rating Classification Information Ø Endesa Chile’s international and domestic credit ratings were upgraded in 2010, due to Company’s improvements in its liquidity position and lower leverage. The positive perspectives on operational and credit profile of Endesa Chile have been reflected in the upgrades received by Fitch Ratings and Standard & Poor’s for our international ratings and by Feller Rate and Fitch Rating for our domestic rating. Ø Current ratings are further supported by our well diversified asset portfolio, strong credit metrics, adequate debt structure and solid liquidity. Additionally, Endesa Chile’s geographic diversification through Latin America provides us a natural hedge against different regulations and weather conditions. Finally, most of our operating subsidiaries are financially strong and have leading market positions in the countries where they operate. Ø On the other hand, on April 25, Moody's upgraded the senior unsecured rating of Endesa Chile from Baa3 to Baa2 with stable outlook. According to the agency, the upgrade “largely reflects each issuer’s strong consolidated credit metrics”, and also factors that “internal cash flow generation will remain robust and that dividend policy will continue to be conservative”. 3 PRESS RELEASE 1Q2011 The current risk classifications are: Ø International Ratings: Endesa Chile S&P Moody’s Fitch Corporate BBB+ / Stable Baa2 / Stable BBB+ / Stable Ø Domestic Ratings (for securities issued in Chile): Endesa Chile Feller Rate Fitch Shares 1 st Class Level 1 1 st Class Level 1 Bonds AA / Stable AA / Stable 4 PRESS RELEASE 1Q2011 Table of Contents Summary 1 FINANCIAL SUMMARY 1 Market Summary 3 Risk Rating Classification Information 3 TABLE OF CONTENTS 5 GENERAL INFORMATION 6 SIMPLIFIED ORGANIZATIONAL STRUCTURE 6 MARKET INFORMATION 7 EQUITY MARKET 7 DEBT MARKET 9 CONSOLIDATED INCOME STATEMENT ANALYSIS 10 NET INCOME 10 OPERATING INCOME 11 NET FINANCIAL RESULT 11 OTHER RESULTS AND TAXES 11 CONSOLIDATED BALANCE SHEET ANALYSIS 12 ASSETS 12 LIABILITIES AND SHAREHOLDER’S EQUITY 13 DEBT MATURITY WITH THIRD PARTIES 14 EVOLUTION OF KEY FINANCIAL RATIOS 15 CONSOLIDATED STATEMENTS OF CASH FLOWS ANALYSIS 16 CASH FLOW RECEIVED FROM FOREIGN SUBSIDIARIES BY ENDESA CHILE 17 CAPEX AND DEPRECIATION 17 ARGENTINA 18 CHILE 20 COLOMBIA 22 PERU 23 MAIN RISKS ASSOCIATED TO THE ACTIVITIES OF ENDESA CHILE 24 SUSTAINABILITY AND THE ENVIRONMENT 28 BOOK VALUE AND ECONOMIC VALUE OF ASSETS 28 OPERATING INCOME BY SUBSIDIARY 30 BUSINESS INFORMATION OF CHILEAN OPERATIONS 31 BUSINESS INFORMATION OF FOREIGN OPERATIONS 32 BRAZIL 33 CONFERENCE CALL INVITATION 37 5 PRESS RELEASE 1Q2011 General Information (Santiago, Chile, Wednesday 27, April 2011) – Endesa Chile (NYSE: EOC), announced today its consolidated financial results for the period ended March 31, 2011. All figures are in Chilean pesos (Ch$) and in accordance to International Financial Reporting Standards (IFRS). Variations refer to the period between March 31, 2010 and March 31, 2011. Figures as of March 31, 2011 are additionally translated into US dollars, merely as a convenience translation, using the exchange rate of US$1 Ch$ 479.46 as of March 31, 2011 for the Balance Sheet, and the average exchange rate for the period of US$1 Ch$ 481.81 for the Income Statement, Cash Flow Statements, Capex and Depreciation values. Endesa Chile’s consolidated financial statements for such period include all of its Chilean subsidiaries (*), as well as its jointly-controlled companies or affiliates (GasAtacama, HidroAysén and Transquillota), Argentine subsidiaries (Hidroeléctrica El Chocón S.A. and Endesa Costanera S.A.), its Colombian subsidiary (Emgesa S.A. E.S.P.) and its Peruvian subsidiary (Edegel S.A.A.). In the following pages you will find a detailed analysis of financial statements, and a brief explanation for most important variations and comments on main items in the P&L and Cash Flow Statements compared to the information as of March 31, 2010. * Endesa Chile’s subsidiaries in Chile are Endesa Eco, Celta, Pangue, Pehuenche, San Isidro, Ingendesa, Enigesa and Túnel El Melón. Simplified Organizational Structure 6 PRESS RELEASE 1Q2011 Market Information Equity Market New York Stock Exchange (NYSE) The chart below shows the performance of Endesa Chile’s ADR (“EOC”) price at the NYSE, compared to the Dow Jones Industrials and the Dow Jones Utilities indexes over the last 12 months: Santiago Stock Exchange (BCS) - Chile The chart below shows the performance of Endesa Chile’s Chilean stock price over the last 12 months compared to the Chilean Selective Share Price Index (IPSA): 7 PRESS RELEASE 1Q2011 Madrid Stock Exchange (Latibex) - Spain The chart below shows Endesa Chile’s share price (“XEOC”) at the Latibex over the last 12 months compared to the local Stock Index (IBEX):, 8 PRESS RELEASE 1Q2011 Debt Market Yankee Bonds Price Evolution The following chart shows the pricing of three of our Yankee Bonds over the last twelve months compared to the iShares iBoxx Investment Grade Corporate Bond Fund Index: (*) IShares Iboxx Investment Grade Corporate Bonds Fund Index is an exchange traded fund incorporated in the United States. The Index measures the performance of a fixed number of investment grade corporate bonds. 9 PRESS RELEASE 1Q2011 Consolidated Income Statement Analysis Net Income Net Income attributable to Endesa Chile’s shareholders as of March 2011 was Ch$96,859 million, representing a 3.3% growth over the same period of 2010, which was Ch$93,729 million. Table 1 CONSOLIDATED INCOME STATEMENT (Million Ch$) (Thousand US$) 1Q10 1Q11 Var 1Q10 - 1Q11 Chg % 1Q11 Sales 527,842 566,632 38,790 7.3% 1,176,049 Energy sales 514,336 553,126 38,789 7.5% 1,148,016 Other sales 2,383 2,466 83 3.5% 5,118 Other services 11,122 11,041 (81) (0.7%) 22,916 Other operating income 2,191 7,303 5,112 233.4% 15,157 Revenues 530,033 573,935 43,902 8.3% 1,191,206 Power purchased (61,124) (80,794) (19,670) (32.2%) (167,688) Cost of fuel consumed (147,552) (146,892) 661 0.4% (304,875) Transportation expenses (39,569) (46,458) (6,889) (17.4%) (96,423) Other variable procurements and services (13,597) (11,142) 2,455 18.1% (23,124) Procurements and Services (9.0%) Contribution Margin 268,191 288,651 20,459 7.6% 599,096 Work on non-current assets 125 295 170 135.7% 611 Employee expenses (16,981) (19,662) (2,681) (15.8%) (40,809) Other fixed operating expenses (25,698) (67,918) (42,220) (164.3%) (140,964) Gross Operating Income (EBITDA) 225,637 201,365 (10.8%) 417,935 Depreciation and amortization (50,110) (42,840) 7,270 14.5% (88,914) Impairment losses (126) 74 201 158.7% 154 Operating Income 175,400 158,600 (9.6%) 329,175 Net Financial Income 119 0.4% Financial income 3,316 5,158 1,843 55.6% 10,706 Financial expenses (37,605) (34,688) 2,917 7.8% (71,995) Income (Loss) for indexed assets and liabilities (25) (1,093) (1,068) (4208.6%) (2,268) Foreign currency exchange differences, net 3,915 342 (3,573) (91.3%) 710 Gains 6,797 6,529 (268) (3.9%) 13,550 Losses (2,881) (6,187) (3,305) (114.7%) (12,840) Share of the Profit (Loss) of Associates Accounted for Using the Equity Method 20,649 27,281 6,632 32.1% 56,622 Net Income From Other Investments - 52 52 - 108 Net Income From Sales of Assets 39 47 648.6% 82 Net Income Before Taxes 165,643 155,692 (6.0%) 323,139 Income Tax (45,456) (48,569) (3,113) (6.8%) (100,806) NET INCOME ATTRIBUTABLE TO: 120,187 107,122 (10.9%) 222,333 Owners of Parent 93,729 96,859 3,130 3.3% 201,031 Non-controlling Interest 26,458 10,263 (16,195) (61.2%) 21,302 Earning per share (Ch$ /share and US$ / ADR) 11.4 11.8 0.4 3.3% 0.7 10 PRESS RELEASE 1Q2011 Operating Income The operating result for the first quarter of 2011 was Ch$ 158,600 million, 9.6% less than the Ch$175,400 million as of March 2010. The main reason for this decrease was the rising of Other Fixed Operating Expenses, which reflects the negative impact of the non-recurring effect of the reform on the Equity Tax mandated by the Colombian government, which meant the accounting on January 1, 2011 of the total amount to be paid in the period 2011-2014. The latter more than offset the good operational result of the business in the first quarter 2011, which was reflected in the 7.6% growth in the contribution margin, or Ch$ 20,459 million, as a result of higher energy sales revenues due to increases in physical sales and higher average sale price, more than offset by the increase in procurement and service costs. EBITDA, or gross operating income, was Ch$ 201,365 million as of March 31, 2011, implying a reduction of 10.8% compared to the same period of 2010. This doesn’t include the contribution of the investment in Endesa Brasil which is not consolidated in Endesa Chile, and which contribution to its earnings (losses) is booked as the share of net profit of associates accounted for using the equity method, reaching Ch$ 27,281 million in March 2011. Operating Revenues and costs, detailed by business line for the periods ending March 31, 2011 and 2010 are: Table 2 Chile Argentina Colombia Million Ch$ Chg% Th. US$ Million Ch$ Chg% Th. US$ Million Ch$ Chg% Th. US$ 1Q10 1Q11 1Q11 1Q10 1Q11 1Q11 1Q10 1Q11 1Q11 Operating Revenues 290,909 329,738 13.3% 684,374 61,149 69,456 13.6% 144,156 123,263 115,377 (6.4%) 239,467 % of consolidated 54.9 % 57.5 % 57.5 % 11.5 % 12.1 % 12.1 % 23.3 % 20.1 % 20.1 % Operating Costs (194,334) (233,767) (20.3%) (485,186) (46,142) (58,012) (25.7%) (120,405) (79,137) (87,441) (10.5%) (181,484) % of consolidated 54.8 % 56.3 % 56.3 % 13.0 % 14.0 % 14.0 % 22.3 % 21.1 % 21.1 % Operating Income 96,575 95,971 (0.6%) 199,188 15,006 11,444 (23.7%) 23,751 44,126 27,937 (36.7%) 57,983 Peru Consolidated Cons. Foreign Subs. Adj. Million Ch$ Chg% Th. US$ Million Ch$ Chg% Th. US$ Million Ch$ Chg% Th. US$ 1Q10 1Q11 1Q11 1Q10 1Q11 1Q11 1Q10 1Q11 1Q11 Operating Revenues 54,935 59,474 8.3% 123,439 530,033 573,935 8.3% 1,191,206 (223) (111) 50.1% (230) % of consolidated 10.4 % 10.4 % 10.4 % 100.0 % 100.0 % (0.0 %) (0.0 %) (0.0 %) Operating Costs (35,241) (36,226) (2.8%) (75,187) (354,632) (415,335) (17.1%) (862,031) 223 111 (50.1%) 230 % of consolidated 9.9 % 8.7 % 8.7 % 100.0 % 100.0 % (0.1 %) (0.0 %) (0.0 %) Operating Income 19,693 23,248 18.1% 48,252 175,400 158,600 (9.6%) 329,175 - - Net Financial Result The company’s net financial result as of March 2011 amounted to negative Ch$ 30,281 million, a 0.4% lower compared to March 2010, when it was a negative Ch$ 30,399 million. The main changes in this result were due to reduced financial expenses of Ch$ 2,917 million. Other Results and Taxes The results of the participation in related companies amounted to Ch$ 27,281 million as of March 2011, a 32.1% increase compared to March 2010. This result mainly reflects the proportional participation in the results of the associate company Endesa Brasil S.A., whose contribution amounted to Ch$24,912 million. Income taxes rose by 6.8%, the equivalent to Ch$ 3,113 million, compared to March 2010. 11 PRESS RELEASE 1Q2011 Consolidated Balance Sheet Analysis Assets Table 3 ASSETS (Million Ch$) (Thousand US$) As of Dec. 31, 2010 As of March 31, 2011 Var FY2010-1Q11 Chg % As of March 31, 2011 CURRENT ASSETS Cash and cash equivalents 333,270 373,474 40,204 12.1% 778,947 Other current financial assets 72 604 531 736.1% 1,259 Other current non-financial assets 6,626 5,256 (1,370) (20.7%) 10,962 Trade and other current receivables 250,679 272,206 21,527 8.6% 567,734 Accounts receivable from related companies 79,032 75,161 (3,871) (4.9%) 156,763 Inventories 42,140 38,177 (3,963) (9.4%) 79,624 Current tax assets 81,208 101,776 20,568 25.3% 212,272 Total Current Assets 73,627 9.3% Other non-current financial assets 28,296 21,420 (6,876) (24.3%) 44,676 Other non-current non-financial assets 10,885 11,234 349 3.2% 23,430 Non-current receivables 126,461 128,745 2,284 1.8% 268,521 Investment accounted for using equity method 581,743 638,568 56,825 9.8% 1,331,849 Intangible assets other than goodwill 44,355 48,231 3,877 8.7% 100,595 Goodwill 100,085 102,192 2,107 2.1% 213,141 Property, plant and equipment, net 4,253,907 4,375,946 122,040 2.9% 9,126,822 Deferred tax assets 96,114 98,931 2,817 2.9% 206,338 Total Non-Current Assets 183,423 3.5% TOTAL ASSETS 257,050 4.3% The Company’s Total Assets increased by Ch$ 257,050 million as of March 31, 2011, compared to December 2010, mainly due to: Ø Current assets increased by Ch$ 73,627 million, equivalent to 9.3% mainly due to: v Increase in cash and cash equivalents of Ch$ 40,204 million, mainly due to higher placements in time deposits, and trade accounts receivables by Ch$ 21,527 million, and an increase in tax receivables of Ch$20,568 million. The latter was offset by the decrease in related companies account receivables and inventories of Ch$ 3,871 million and Ch$ 3,963 million respectively. Ø Non-current assets increased by Ch$ 183,423 million, equivalent to 3.5%, mainly explained by: v Increase in investment accounted by the proportional participation method of Ch$56,825 million, mainly explained by the accounting differences recognition of Ch$ 49,262 million. An increase of property, plant and equipment of Ch$ 122,040 million, mainly explained by additions in the period of Ch$ 80,810 million and conversion effects of Ch$ 87,051 million, offset by Ch$ 41,757 million in depreciation. 12 PRESS RELEASE 1Q2011 Liabilities and Shareholder’s Equity Table 4 LIABILITIES AND SHAREHOLDERS' EQUITY (Million Ch$) (Thousand US$) As of Dec. 31, 2010 As of March 31, 2011 Var FY2010-1Q11 Chg % As of March 31, 2011 Other current financial liabilities 252,709 236,648 (16,061) (6.4%) 493,571 Trade and other current payables 377,478 327,338 (50,139) (13.3%) 682,723 Accounts payable to related companies 223,039 156,418 (66,621) (29.9%) 326,238 Other short-term provisions 44,557 33,349 (11,209) (25.2%) 69,555 Current tax liabilities 52,742 67,653 14,911 28.3% 141,102 Current provisions for employee benefits 2,703 - (2,703) (100.0%) - Other current non-financial liabilities 7,762 8,844 1,082 13.9% 18,445 Total Current Liabilities (130,740) (13.6%) Other non-current financial liabilities 1,538,650 1,783,148 244,498 15.9% 3,719,075 Non-current payables 3,738 3,648 (90) (2.4%) 7,609 Other-long term provisions 20,919 22,079 1,161 5.5% 46,050 Deferred tax liabilities 347,010 349,950 2,940 0.8% 729,884 Non-current provisions for employee benefits 28,653 31,909 3,256 11.4% 66,553 Other non-current non-financial liabilities 30,085 61,942 31,857 105.9% 129,190 Total Non-Current Liabilities 283,622 14.4% SHAREHOLDERS' EQUITY Issued capital 1,331,714 1,331,714 - 0.0% 2,777,529 Retained earnings (losses) 1,442,314 1,510,029 67,714 4.7% 3,149,437 Share premium 206,009 206,009 - 0.0% 429,668 Other equity changes - Other Reserves (603,550) (578,129) 25,421 4.2% (1,205,792) Equity Attributable to Shareholders of the Company 2,376,487 2,469,623 93,136 3.9% 5,150,842 Equity Attributable to Minority Interest 728,340 739,373 11,033 1.5% 1,542,095 Total Shareholders' Equity 104,168 3.4% TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY 257,050 4.3% The Company’s Total Liabilities experienced an increase of Ch$ 257,050 million compared to December 2010, mainly because: Ø Current liabilities fell by Ch$ 130,741 million, equivalent to 14.0%, mainly explained by: v Reduction in other current financial liabilities of Ch$ 16,061 million, mainly due to the repayment of bank loans and the payment of interest on bonds of Ch$ 36,287 million, partially offset by the interest accrued and the drawing of new loans in subsidiaries, and the transfer of long-term debt to short term by Emgesa (bonds) and Endesa Costanera (Mitsubishi) of Ch$ 17,273 million. v Reduction in commercial and other accounts payable for Ch$ 50,139 million, mainly due to lower energy purchases and fuels account obligations of Ch$ 53,518 million, and lower dividends payable of Ch$ 56,746 million, offset by third parties accounts payable of Ch$ 59,729 million. v Decrease in accounts payable to related companies of Ch$ 66,621 million, mainly due to lower payable accounts to Cemsa of Ch$ 60,867 million. Ø Non-current liabilities increased by Ch$ 283,622 million, equivalent to 14.4%, mainly explained by: 13 PRESS RELEASE 1Q2011 v Increase in other non-current liabilities of Ch$ 244,498 million, principally in Emgesa due to the local bonds issuance for Ch$ 203,103 million and in Endesa Chile a Ch$ 17,954 million repayment of loans in dollars due to a lower exchange rate effect. v Increase other non-current financial liabilities of Ch$ 31,857 million, mainly in Emgesa due to the recognition of future payments due to equity tax that amounted to Ch$ 31,205 million. v Equity increased by Ch$ 104,169 million with respect to December 2010. The controllers’ equity increased by Ch$ 93,136 million which is mainly explained by the result for the period of Ch$96,859 million and an increase of conversion reserve of Ch$ 48,161 million. This was offset by the provision of the minimum dividend of Ch$ 29,058 million and the reduction in the translation reserve of Ch$22,740 million. Minority interest declined by Ch$ 11,053 million due to the net translation effects and the minorities’ result. Debt Maturity with Third Parties Table 5 (Thousand US$) Total TOTAL Chile 23,813 83,388 421,325 221,847 169,533 17,599 1,135,385 2,072,891 Endesa Chile (*) 23,813 83,388 421,325 221,847 169,533 17,599 1,135,385 2,072,891 Argentina 106,124 73,197 44,341 43,969 30,419 - - 298,050 Costanera 82,342 41,829 24,740 27,960 27,342 - - 204,213 Chocón 23,507 31,369 19,601 16,009 3,077 - - 93,563 Hidroinvest 275 - 275 Peru 43,973 59,828 50,273 49,566 33,719 57,364 128,261 422,982 Edegel 43,973 59,828 50,273 49,566 33,719 57,364 128,261 422,982 Colombia 165,241 162,580 - 75,510 133,259 - 762,293 1,298,883 Emgesa 165,241 162,580 - 75,510 133,259 - 762,293 1,298,883 TOTAL 339,150 378,993 515,939 390,892 366,929 74,963 2,025,939 4,092,806 Table 5.1 (Million Ch$) Total TOTAL Chile 11,417 39,981 202,008 106,367 81,284 8,438 544,372 993,868 Endesa Chile (*) 11,417 39,981 202,008 106,367 81,284 8,438 544,372 993,868 Argentina 50,882 35,095 21,260 21,081 14,585 - - 142,903 Costanera 39,480 20,055 11,862 13,406 13,109 - - 97,912 Chocón 11,271 15,040 9,398 7,676 1,475 - - 44,860 Hidroinvest 132 - 132 Peru 21,083 28,685 24,104 23,765 16,167 27,504 61,496 202,803 Edegel 21,083 28,685 24,104 23,765 16,167 27,504 61,496 202,803 Colombia 79,226 77,951 - 36,204 63,892 - 365,489 622,762 Emgesa 79,226 77,951 - 36,204 63,892 - 365,489 622,762 TOTAL 162,609 181,712 247,372 187,417 175,928 35,942 971,357 1,962,337 (*) Includes: Endesa Chile, Pangue, Pehuenche, San Isidro, Celta and Túnel El Melón 14 PRESS RELEASE 1Q2011 Evolution Of Key Financial Ratios Table 6 Indicator Unit FY2010 1Q11 Var FY2010-1Q11 Chg % Liquidity Times 0.83 1.04 0.21 25.3% Acid-test * Times 0.78 0.99 0.21 26.9% Working capital Million Ch$ (167,963) 36,404 204,367 121.7% Working capital Thousand US$ (350,317) 75,927 426,244 121.7% Leverage ** Times 0.94 0.96 0.02 2.1% Short-term debt % 32.8 26.9 (5.87) (17.9%) Long-term debt % 67.2 73.1 5.87 8.7% * (Current assets net of inventories and prepaid expenses) / Current liabilities ** Total debt / (equity + minority interest) Table 6.1 Indicator Unit 1Q10 1Q11 Var 1Q10 - 1Q11 Chg % Financial expenses coverage* Times 6.69 5.68 (1.01) (15.1%) Op. income / Op. rev. % 33.09 27.63 (5.46) (16.5%) ROE ** % 28.97% 23.19% (5.8%) (19.9%) ROA ** % 11.02% 10.70% (0.3%) (2.9%) * EBITDA / (Financial expenses + Income (Loss) for indexed assets and liabilities + Foreign currency exchange differences, net) ** Annualized figures Liquidity index as of March 31 th , 2011 was 1.04 times, a 25.3% increase compared to December 31, 2010. This ratio shows the Company’s solid liquidity position, meeting its obligations with banks, financing its investments with cash surpluses and reflecting a satisfactory debt repayment schedule. The acid-test ratio is 0.99 times, a 26.9% increase over December 2010, basically explained by the increase in cash and cash equivalents, and the lower accounts payable to related companies. Leverage ratio was 0.96 times in March 2011, increasing 2.1% compared to December 2010. 15 PRESS RELEASE 1Q2011 Consolidated Statements of Cash Flows Analysis Table 7 CASH FLOW (Million Ch$) (Thousand US$) 1Q10 1Q11 Var 1Q10 - 1Q11 Chg % 1Q11 Net Income 120,187 107,122 (10.9%) 222,333 Adjustments to reconcile net income Income tax expense 45,456 48,569 3,113 6.8% 100,806 Decrease (increse) in inventories 5,788 2,630 (3,158) (54.6%) 5,459 Decrease (increase) in trade accounts receivable (23,899) (41,737) (17,839) (74.6%) (86,626) Decrease (increase) in other operating accounts receivable (3,316) (5,158) (1,843) (55.6%) (10,706) Decrease (increase) in trade accounts payable (42,555) (6,690) 35,865 84.3% (13,885) Decrease (increase) in other operating accounts payable 36,526 33,843 (2,683) (7.3%) 70,241 Depreciation and amortization expense 50,110 42,840 (7,270) (14.5%) 88,914 Impairment losses 126 (74) (201) (158.7%) (154) Provisions 1,369 1,774 405 29.5% 3,682 Unrealized foreign exchange losses (gains) (3,915) (342) 3,573 91.3% (710) Adjustments for undistributed profits of associates (20,649) (27,281) (6,632) (32.1%) (56,622) Other non-cash 14,603 (8,969) (23,572) (161.4%) (18,616) Other Adjustments - Total adjustments to reconcile net income 59,644 39,404 (33.9%) 81,783 Dividends paid - Payments of interest - Income taxes refund (paid) (43,794) (35,723) 8,071 18.4% (74,142) Other inflows (outflows) of cash - NET CASH FLOWS PROVIDED BY OPERATING ACTIVITIES 136,037 110,804 (18.5%) 229,974 Net Cash Flows provided by (used in) Investing Activities Cash flows used for obtaining control of subsidiaries or other businesses - Loans to related companies (15) (86) (71) (469.9%) (178) Proceeds from sales of property, plant and equipment 132 84 (48) (36.1%) 175 Purchase of property, plant and equipment (52,315) (74,393) (22,078) (42.2%) (154,403) Purchase of intangible assets (12) (3,301) (3,289) (27155.5%) (6,851) Purchase of other long-term assets - Proceeds from prepayments reimbursed and third party loans - Dividends received - Interest received 24 - (24) (100.0%) - Other inflows (outflows) of cash - NET CASH FLOWS PROVIDED BY (USED IN) INVESTING ACTIVITIES (48.9%) Cash Flows provided by (used in) Financing Activities Proceeds from long-term borrowings 7,837 215,229 207,393 2646.5% 446,710 Proceeds from loans from related companies - Repayments of borrowings (199,408) (37,376) 162,032 81.3% (77,574) Payments of finance lease liabilities (1,675) (2,239) (564) (33.7%) (4,648) Repayment of loans to related companies - (33,743) (33,743) - (70,034) Dividends paid (4,944) (114,734) (109,791) (2220.8%) (238,132) Interest paid (46,540) (30,306) 16,234 34.9% (62,901) Other financing proceeds (payments) (1,443) - 1,443 (100.0%) - NET CASH FLOWS FROM (USED IN) FINANCING ACTIVITIES 243,003 98.7% NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS BEFORE EFFECTS OF EXCHANGE RATE 29,939 192,261 118.4% 62,138 Effect of exchange rate changes on cash and cash equivalents 23,377 10,266 (13,111) (56.1%) 21,306 Net Increase (Decrease) in Cash and Cash Equivalents 40,204 179,150 128.9% 83,444 Cash and cash equivalents at beginning of period 446,438 333,270 (113,168) (25.3%) 691,704 Cash and cash equivalents at end of period 307,493 373,474 65,981 21.5% 775,148 The company generated a positive cash flow of Ch$29,939 million in the period, which can be broken down as follows: Operating activities generated a positive cash flow of Ch$ 110,804 million, representing 18.5% decrease over March 2010. This flow mainly comprises the net income for the period of Ch$107,122 million. Investing activities generated a negative flow of Ch$ 77,695 million, mainly due to acquisitions of property, plant and equipment for Ch$ 73,146 million. 16 PRESS RELEASE 1Q2011 Financing activities generated a negative flow of Ch$ 3,170 million. This was mainly generated by loan repayments for Ch$66,774 million, interest payments for Ch$ 10,299 million and dividends paid for Ch$114,734 million, partially offset by payment of loans from related companies by Ch$ 183,343 million. Cash Flow Received From Foreign Subsidiaries by Endesa Chile Table 8 Cash Flow Interest Received Dividends Received Capital Reductions Others Total Cash Received (Thousand US$) 1Q10 1Q11 1Q10 1Q11 1Q10 1Q11 1Q10 1Q11 1Q10 1Q11 Argentina 105.1 101.8 - 105.1 101.8 Peru - Brazil - Colombia - Others* - 1,218.8 - 1,218.8 Total - (*) Interest paid by jointly-controlled company Atacama Finance Capex and Depreciation Table 9 Payments for Additions of Fixed Assets Depreciation Million Ch$ Thousand US$ Million Ch$ Thousand US$ 1Q10 1Q11 1Q11 1Q10 1Q11 1Q11 Endesa Chile 32,999 32,955 68,398 14,918 11,941 24,783 Endesa Eco 7,903 860 1,785 1,465 1,764 3,661 Pehuenche 119 72 148 3,046 2,163 4,490 San Isidro 1,647 3,391 7,038 2,182 1,908 3,960 Pangue 59 38 79 1,099 969 2,010 Celta 444 251 520 630 699 1,452 Enigesa - - - 24 67 139 Ingendesa 19 - - 46 23 49 Túnel El Melón - 13 27 EASA 2,570 9,006 18,691 4,803 3,698 7,675 Emgesa 1,010 29,063 60,320 9,592 8,271 17,168 Generandes Perú 2,366 - - 9,538 8,839 18,346 Transquillota - 764 1,586 79 81 168 Hidroaysen 2,186 - - 12 12 25 Gas Atacama 958 140 290 1,451 1,387 2,879 Consolidation Adjustments (699) (3,392) (7,039) - (79) (165) Total 51,581 73,146 151,816 48,886 41,757 86,667 17 PRESS RELEASE 1Q2011 argentina In Argentina, operating income for the first quarter of 2011 was Ch$ 11,444 million, representing a reduction of 23.7% compared to the year before due to larger fuel costs which were partially compensated by higher energy sales revenues. The EBITDA of the Argentine operations amounted to Ch$ 15,142 million, 23.6% down on the previous year, explained by the increase in provisioning and services costs which rose by 34.6%, mainly due to the higher cost of fuels. This was partially compensated by higher sales revenues as the average sale price rose by 12.5% and there was a 4.1% increase in physical sales. The effect of converting the financial statements from the Argentine peso to the Chilean peso in both periods produces a reduction in Chilean pesos of 9.8% in March 2011 with respect to March 2010. Endesa Costanera Endesa Costanera’s operating income was Ch$ 6,097 million in the first quarter, increasing by 7.4% compared to the same quarter of 2010. This is mainly explained by Ch$ 13,622 million of larger energy sales revenues partially compensated by a rise of Ch$ 11,720 million in fuel costs. It should be noted that sales revenues increased by 25.3%, helped by a 17.2% rise in physical sales and an 11.5% increase in the average sale price. Table 10 Endesa Costanera Million Ch$ Thousand US$ 1Q10 1Q11 Var 1Q10 - 1Q11 Chg% 1Q11 Operating Revenues 46,317 58,055 11,737 25.3% 120,493 Procurement and Services (32,898) (44,908) (12,010) (36.5%) (93,207) Contribution Margin 13,419 13,147 (2.0%) 27,286 Other Costs (3,731) (4,074) (343) (9.2%) (8,456) Gross Operating Income (EBITDA) 9,688 9,073 (6.4%) 18,830 Depreciation and Amortization (4,011) (2,976) 1,035 25.8% (6,177) Operating Income 5,677 6,097 419 7.4% 12,653 Figures may differ from those accounted under Argentine GAAP. Table 10.1 Endesa Costanera 1Q10 1Q11 Var 1Q10 - 1Q11 Chg% GWh Produced 1,919 2,301 383 19.9% GWh Sold 1,968 2,306 338 17.2% Market Share 7.0% 7.9% 0.9 pp. 18 PRESS RELEASE 1Q2011 El Chocón Generation by El Chocón was 34.7% lower than the year before due to reduced hydroelectric availability as a result of the operational control of the reservoirs through limits per basin. It’s operating income therefore reduced by 42.6% and EBITDA by 40.0%, explained by reduced energy sales revenues of Ch$ 3,449 million. Table 11 El Chocón Million Ch$ Thousand US$ 1Q10 1Q11 Var 1Q10 - 1Q11 Chg% 1Q11 Operating Revenues 14,843 11,401 (3,442) (23.2%) 23,663 Procurement and Services (3,626) (4,247) (622) (17.2%) (8,816) Contribution Margin 11,218 7,154 (36.2%) 14,848 Other Costs (1,077) (1,070) 7 0.6% (2,221) Gross Operating Income (EBITDA) 10,141 6,084 (40.0%) 12,626 Depreciation and Amortization (792) (722) 70 8.8% (1,498) Operating Income 9,349 5,362 (42.6%) 11,128 Figures may differ from those accounted under Argentine GAAP. Table 11.1 El Chocón 1Q10 1Q11 Var 1Q10 - 1Q11 Chg% GWh Produced 819 535 (284) (34.7%) GWh Sold 895 675 (220) (24.6%) Market Share 3.2% 2.3% (0.9) pp. Most important changes in the market · The operation of the reservoirs continues to be controlled by the Dispatch Organism (OED) in order to preserve the largest volume of water to be used in winter. Consequently dispatch is being made while maintaining minimum distributable flows per basin. · Demand in the first quarter 2011 was 29,207 GWh, representing growth of 4.2 % compared to the same period of 2010 (28,026 GWh). Market Risk Analysis · Hydrological Situation: The El Chocón reservoir in March 31 marked a depth of 377.39 m. above sea level (asl) (equivalent to 1,020 GWh stored, 64% of the reservoir’s capacity), which is below the 379.43 masl at the end of March 2010 (i.e. around 278 GWh less). The water flows in Comahue basin averaged around 89% of the historic average in the period January to March 2011. · Market prices in Argentina are limited to Ar$120 per MWh as a result of Resolution SE-240 of 2003. During the first quarter of the year, the average market price was Ar$119.38 per MWh (approx. US$29.6 per MWh) which represents an 11% increase compared with the same period of the year before (Ar$107.4 per MWh – approx. US$26.9 per MWh). 19 PRESS RELEASE 1Q2011 Chile The operating income of the electricity business in Chile for the first quarter 2011 amounted to Ch$ 95,971 million, a reduction of 0.6% compared to the previous year, is explained by the 27.2% increase in procurement and services costs, mainly due to larger energy purchased and higher transportation costs. The above is partly offset by the growth of operating income in Ch$ 38,829 million due to the 15.0% increase in average energy sales prices. Physical sales were 3.1% down when compared to March 2010, mainly due to the lower hydroelectric availability, thus lower sales in the spot market. The latter was partially offset by higher sales to regulated and free customers, which showed a substantial recovery in demand compared to the first quarter of last year. The above led the EBITDA of the business in Chile, or gross operating income, to decrease 4%, from Ch$122,547 million in March 2010 to Ch$ 117,674 million in March 2011. Table 12 Chilean Electricity Business Million Ch$ Thousand US$ 1Q10 1Q11 Var 1Q10 - 1Q11 Chg% 1Q11 Operating Revenues 283,400 322,519 39,119 13.8% 669,390 Procurement and Services (145,226) (184,656) (39,430) (27.2%) (383,254) Contribution Margin 138,175 137,863 (0.2%) 286,136 Other Costs (18,502) (22,238) (3,737) (20.2%) (46,156) Gross Operating Income (EBITDA) 119,673 115,625 (3.4%) 239,980 Depreciation and Amortization (24,957) (20,893) 4,064 16.3% (43,364) Operating Income 94,716 94,732 16 0.0% 196,616 Table 12.1 Chilean Electricity Business 1Q10 1Q11 Var 1Q10 - 1Q11 Chg% GWh Produced 5,190 4,874 (316) (6.1%) GWh Sold 5,336 5,169 (167) (3.1%) Market Share 41.3% 35.9% (5.4) pp. Most important changes in the market On January 18, 2011, President Piñera signed the final text of the regulation governing emissions of particle matter, nitrogen oxide and sulfur dioxide at thermal generating plants, which will come into effect starting on 2012. Regarding emissions of nitrogen oxide and sulfur dioxide, existing generating units and those declared under construction have four years to meet the parameters indicated in the standard if they are located in areas of high pollution, and those that aren’t located in those areas, will have a five year term to comply with the new standards. With respect to particle matter, companies must adjust to the new regulations within two and a half years (from the date the regulation was published in the Official Gazette). On February 17, the Official Gazette published Decree 26 of the Ministry of Energy, also called the Prevention of Rationing decree. This came into effect the same day and will extend to August 31, 2011. The measure includes the possibility for distribution companies to reduce the electricity voltage to below the standard contained in the technical regulations, making changes in the conditions of dispatch of the generating plants and assigning to the CDEC the task of guaranteeing the existence “at all times” of a hydric reserve of 500 GWh, to permit the alleviation of energy deficits. · The National Energy Commission (CNE) issued the definitive node prices report. The price of energy at Alto Jahuel 220 kV reached a level of US$95.2 per MWh (US$ 113.2 MWh monomic), representing a slight fall of 0.5% in relation to the values set in October 2010 (0.6% increase in the monomic). This comparison does not consider the charge/credit of the RM88. 20 PRESS RELEASE 1Q2011 · In the case of the SING, for the Crucero 220 kV node, prices showed an increase over those set in October 2010, reaching an energy price of US$ 92.8 per MWh, the equivalent of a 4.4% increase, and the monomic to US$ 107.0 per MWh, a rise of 4.1%. Winter time this year will extend from May 7 to August 20. This will be the shortest winter period since 1968 and was modified with several objectives, including energy saving. According to the government, a saving of 4% will be produced by this measure. The original winter time this year was from March 14 to October 8. · The tendering was carried out for long-term contracts with the distributors Chilectra and Others, and Chilquinta and others. Chilectra invited 1,800 GWh-year from 2014, and Chilquinta 650 GWh-year from 2013. Chilectra awarded 1,350 GWh-year to Endesa Chile (the only offerer) and Chilquinta awarded 650 GWh-year (Endesa Chile 350 GWh-year, Panguipulli 150 GWh-year and Puyehue 150GWh-year). The average price of the energy awarded was US$ 90.3 per MWh. Market risk analysis · The hydrological year ended March 31, 2011 showing a probability of surplus of affluent energy of 85%, which places it as a dry year. · As a result of lower hydrology, the average spot energy price on the SIC for the March 2011 quarter, measured at Alto Jahuel 220 kV, increased over the previous year, from US$ 132.7 per MWh to US$225.9 per MWh. On the SING, the average energy spot price declined from US$ 131.7 per MWh to US$102.9 per MWh. · On April 1, 2011, reservoir levels accumulated approximately 2,154 GWh of energy equivalent (approximately 51% lower than the level at April 1, 2010, which equates to approx 2,258 GWh less). · Changes in energy sales: Total energy sales in Chile (SIC + SING) for the first quarter of 2011 were 14,416 GWh, representing growth of 11.5% over the same period of 2010. The SIC increased by 13.2% and the SING by 5.9%. It is important to point out that an 8.8 Richter scale earthquake hit the country’s center-south zone on February 27, 2010 which impacted heavily on demand in March 2010. Investments · As a result of the earthquake of February 27, 2010, which seriously affected Chile’s Bío-Bío Region, the start-up of the Bocamina II plant, which was under construction, was postponed from its original start-up date of December 2010. The severity of the earthquake caused problems to the works, and a detailed inspection to evaluate the impacts was carried out, mainly to the boiler, the crane bridge and the siphon works. Endesa Chile’s estimates that the plant’s commercial start-up will take place in December 2011. · Among the projects under study by Endesa Chile is HidroAysén; which is currently going through environmental approval. The project consists on the construction of five hydroelectric plants of 2,750MW total capacity, whose average generation would reach 18,430 GWh per year. Endesa Chile has a 51% shareholding in this company and Colbún S.A. holds the remaining 49%. With respect to the progress of the environmental qualification process, the Company on April 11 delivered to the Environmental Evaluation Service (EES) the addendum No.3 to its Environmental Assessment Study (EIA), with which the legal process is resumed for the project’s environmental qualification. The EES has 24 business days to receive observations from the public services with environmental competence and to issue its environmental qualification resolution, which is expected in mid May. 21 PRESS RELEASE 1Q2011 Colombia The operating result of our business in Colombia was Ch$ 27,937 million to the end of March 2011, 36.7% lower than in the same period of 2010. The main reason is the non-recurring effect of the reform on the Equity Tax mandated by the Colombian government, which meant the accounting on January 1, 2011 of the total amount to be paid in the period 2011-2014. There was also the effect of reduced sales revenues of Ch$ 7,885 million, explained by a 14.6% fall in the average energy sale price. Sales volumes on the other hand rose by 8.9% due to 48.6% greater hydroelectric availability in the period. This produced a positive impact on fuel-consumption costs which declined by Ch$22,242 million. EBITDA, or gross operating margin, in Colombia fell by 32.5% in the first quarter of 2011 to Ch$36,422 million, mainly explained by the negative impact of the tax measures taken for the above-mentioned winter emergency. The effect of translating the financial statements from Colombian pesos to Chilean pesos in both periods is an increase in Chilean pesos of 3.7% comparing March 2011 with March 2010. Table 13 Emgesa Million Ch$ Thousand US$ 1Q10 1Q11 Var 1Q10 - 1Q11 Chg% 1Q11 Operating Revenues 123,263 115,384 (7,879) (6.4%) 239,480 Procurement and Services (60,055) (29,623) 30,432 50.7% (61,483) Contribution Margin 63,208 85,761 22,553 35.7% 177,997 Other Costs (9,211) (49,365) (40,154) (435.9%) (102,458) Gross Operating Income (EBITDA) 53,997 36,395 (32.6%) 75,538 Depreciation and Amortization (9,871) (8,482) 1,389 14.1% (17,604) Operating Income 44,126 27,913 (36.7%) 57,934 Figures may differ from those accounted under Colombian GAAP. Table 13.1 Emgesa 1Q10 1Q11 Var 1Q10 - 1Q11 Chg% GWh Produced 2,260 2,743 483 21.4% GWh Sold 3,333 3,631 298 8.9% Market Share 16.7% 18.9% 2.2 pp. Market risk analysis · Total contributions to the SIN were affected by the presence of the La Niña phenomenon (contributions above the historic average) in the March 2011 quarter, which corresponds to summer months. The contributions of the SIN were 149% with respect to the historic average; those of Guavio were 139% (humid), those of Betania were 107% (normal) and those of the plants of the Bogotá River chain were 201% (humid). The level of the most representative reservoir for Endesa Chile (Guavio) was 46% of maximum capacity at March 31, 2011, equivalent to 977 GWh (approx. 535 GWh- 83% above the level at the same date in 2010). · Spot price: The average price of the monomic exchange for the first quarter of 2011 was Col$94.9 per kWh (approx US$ 50.5 per MWh), which represents a fall of 45% compared to the same period of 2010 when the system was under the full influence of the El Niño phenomenon (drought). 22 PRESS RELEASE 1Q2011 · Accumulated demand during the first quarter of 2011 was 13,812 GWh, which represents a decrease of 0.4% with respect to the same period of 2010 (13,864 GWh). · Based on the state of exception for winter emergency, the government established a surcharge of 25% on the equity tax of 2011, so the tax rises from an effective rate of 4.8% on net equity on January 1, 2011 to 6%. Investments In Colombia, one the assignment of firm energy obligations process was accomplished for projects to come into operation between December 2014 and November 2019, the Colombian Ministry of Mines and Energy selected Emgesa’s El Quimbo hydroelectric project, with a capacity of 400 MW and an obligation to supply energy of up to 1,650 GWh/year. The term of the contract is 20 years starting in December, 2014. The Ministry of the Environment, Housing and Territorial Development visited the site at the end of January 2011. Later, on February 24, 2011, the project’s foundation stone laying ceremony took place with the participation of the Colombian President, managers of Endesa Chile and national, departmental and municipal authorities. Peru Edegel The operating result in Peru was Ch$ 23.248 million, representing an 18.1% increase over the first quarter of 2010. This is mainly explained by an increase of Ch$ 5,364 million in energy sales revenues, as physical sales more than covered a 5.8% reduction in the average sale price. This is partially compensated by higher fuel costs of Ch$ 2,036 million due to the greater thermal generation by Edegel. In addition, there were lower energy purchase costs of Ch$ 1,904 million, in line with the increase in own thermal generation. The effect of translating the financial statements from Peruvian soles to Chilean pesos in both periods is a reduction Chilean pesos of 4.7% comparing March 2011 with March 2010. Table 14 Edegel Million Ch$ Thousand US$ 1Q10 1Q11 Var 1Q10 - 1Q11 Chg% 1Q11 Operating Revenues 54,935 59,474 4,540 8.3% 123,439 Procurement and Services (20,036) (21,831) (1,795) (9.0%) (45,311) Contribution Margin 34,899 37,643 2,744 7.9% 78,128 Other Costs (5,595) (5,469) 126 2.2% (11,351) Gross Operating Income (EBITDA) 29,304 32,174 2,870 9.8% 66,777 Depreciation and Amortization (9,591) (8,879) 712 7.4% (18,429) Operating Income 19,713 23,295 3,582 18.2% 48,348 Figures may differ from those accounted under Peruvian GAAP. Table 14.1 Edegel 1Q10 1Q11 Var 1Q10 - 1Q11 Chg% GWh Produced 1,987 2,338 351 17.7% GWh Sold 2,042 2,391 350 17.1% Market Share 28.3% 30.7% 2.3 pp. Market risk analysis · Hydrological risk: Edegel’s total volume stored in lakes and reservoirs at the end of March 2011 was approximately 278.48 million m3, which represents 97% of total capacity (1% less than the level at the same date in 2010). During the quarter, flows in the Rimac basin were 137% with respect to the historic average (humid). In this period, the Tulumayo and Tarma Rivers maintained flows that were 136% (humid) and 117% (normal-humid) respectively of the historic average. 23 PRESS RELEASE 1Q2011 · Changes in energy sales on the grid: Estimated sales for the March 2011 quarter were 7,795GWh, representing growth of 8.2% over the same quarter of 2010 (7,205 GWh). Main Risks associated to the activities of Endesa Chile Endesa Chile is exposed to certain risks that are managed by applying identification, measurement, dispersion and supervision systems. The following are the most important of the Company’s basic principles: Ø To comply with the rules of good corporate governance. Ø To comply strictly with all Endesa Chile’s regulations. Ø Each business and corporate area defines: I. The markets and products in which they can operate based on their knowledge and sufficient abilities to ensure an effective risk management. II. Criteria about counterparties. III. Authorized operators. Ø Businesses and corporate areas established for each market in which they operate, their exposure to risk in line with the defined strategy. Ø All business operations and corporate areas are carried out within the limits approved by the corresponding internal entities. Ø The businesses, corporate areas, lines of business and companies establish the necessary risk-management controls for ensuring that transactions on the markets are carried out in accordance with the policies, regulations and procedures of Endesa Chile. Interest Rate Risk Interest rate variations modify the reasonable value of those assets and liabilities that accrue a fixed interest rate, as well as the future flow of assets and liabilities pegged to a variable interest rate. The purpose of interest-rate risk management is to balance the debt structure in order to minimize the cost of the debt with a reduced volatility in the statement of results. Consistent with current interest rate hedging policy, the portion of fixed and/or hedged debt rate to the total net debt was 76% as of March 2011 on a consolidated basis. Depending on the Endesa Chile’s forecasts and debt structure objectives, hedging transactions take place through contracted derivatives that mitigate this risk. The instruments currently used for following this policy are interest-rate swaps that convert variable into fixed rates. The financial debt structure of the Endesa Chile Group, by fixed, hedged and variable interest rates, using derivative contracts, is as follows: Mar-2011 % Dec-2010 % Fixed Interest Rate 76% 70% Variable Interest Rate 24% 30% Total 100% 100% 24 PRESS RELEASE 1Q2011 Exchange Rate Risk The exchange rate risk is mainly related to the following transactions: f oreign currency debts contracted by Endesa Chile’s subsidiaries and affiliate companies, payments made on international markets for the acquisition of projects related materials, revenues directly linked to the evolution of the dollar, and cash flows from subsidiaries to headquarters in Chile. In order to mitigate exchange rate risks, Endesa Chile’s exchange rate hedging policy is based on cash flows and it strives to maintain a balance between the flows indexed to the dollar and the asset and liability levels in such currency. The objective is to minimize the exposure of cash flows to the risk of exchange-rate fluctuations. Currency swaps and exchange rate forwards are the instruments currently used in compliance with this policy. Likewise, the policy strives to refinance debts in each company’s functional currency. Commodities Risk Endesa Chile is exposed to the price fluctuation risk of some commodities, basically f uel purchases for the electricity generation and energy trading transactions in the local markets. In order to reduce risks of extreme drought situations, the company has designed a trading policy that defines sales commitment levels consistent with its firm energy capacity of its generating power plants in a dry condition, and includes risk mitigation clauses in some contracts with unregulated customers. In view of the operative conditions faced by the electricity generation market in Chile, like extreme drought and rising oil prices, the company has decided to take a hedge to place a cap on the Brent price for consumption projected for the period April-July 2011. Market and operative conditions will be constantly analyzed to adjust the volume hedged or take new hedges for the following months. Liquidity Risk Endesa Chile’s liquidity policy consists on contracting committed long term credit facilities and short term financial investments, for the amounts needed to support future estimated needs for a period defined based on the situation and the expectations of debt and capital markets. The above projected needs include the maturities of net financial debt, i.e. after financial derivatives. For further detail with respect to the characteristics and conditions of financial debt and financial derivatives, see Notes 16 and 18 and appendix 4 of the Financial Statements, respectively. As of March 31, 2011, Endesa Chile’s liquidity (cash and cash equivalents) was Ch$ 373.474 million, and Ch$ million in long term committed credit facilities. As of December 31, 2010, the company’s liquidity was Ch$ 333,270 million in cash and cash equivalents and Ch$ 144,776 million in long term committed credit facilities. 25 PRESS RELEASE 1Q2011 Credit Risk · Commercial account receivables Regarding the credit risk on accounts receivable from commercial activities, this risk has been historically very low because the short term in which customers have to pay limits the accumulation of very significant individual amounts. In some countries it is possible to cut off the power supply in the event of non-payment, and almost all the contracts state that payment default is a cause for termination of the contract. The credit risk is therefore monitored constantly and the maximum amounts exposed to payment risk, which as stated above are limited and measured. · Financial assets Investments of cash surpluses are made with first-class national and foreign financial entities (with a credit rating equivalent to investment grade), with limits set for each entity. In selecting the banks for such investments, we considered those having at least 2 investment grade ratings from among the 3 principal international credit-rating agencies (Moody’s, S&P and Fitch). Placements are backed with treasury bonds of the countries where it operates and/or paper issued by top-line banks, giving priority to the former whenever possible and depending on market conditions. The contracting of derivatives is carried out with highly-solvent entities, resulting in around 90% of transactions being with entities whose rating is “A” or above. Risk Measurement Endesa Chile assess the Value at Risk of its positions in debt and financial derivatives in order to ensure that the risk assumed by the Company remains consistent with the risk exposure defined by the management, thus controlling volatility in the statement of results. The positions portfolio included for the calculations of the present Value at Risk comprises debt and financial derivatives. The Value at Risk calculated represents the possible loss of value of the portfolio of positions described above in the term of one day with 95% confidence. For this, a study has been made of the volatility of the risk variables that affect the value of the portfolio of positions, including: Ø US dollar Libor interest rate. Ø In case of debt, considering the different currencies in which our companies operate, the usual local banking-practice indices. Ø The exchange rates of the different currencies implied in the calculation. The calculation of Value at Risk is based on the generation of possible future scenarios (at one day) of market values (both spot and at term) of the risk variables, using the Monte-Carlo methodology. The number of scenarios generated ensures compliance with the simulation’s convergence criteria. For the simulation of future price scenarios, the matrix of volatilities and correlations has been applied between the different risks variables calculated based on the historic logarithmic returns of the price. 26 PRESS RELEASE 1Q2011 Once the price scenarios are generated, the fair value of the portfolio is calculated for each of the scenarios, obtaining a range of possible values at one day. The Value at Risk at one day with 95% confidence is calculated as the percentile of 5% of the possible increases in fair value of the portfolio in one day. The valuation of the different debt and financial derivative positions included in the calculation has been made consistently with the calculation methodology of the economic capital reported to the management. Taking into account the above-described hypotheses, the Value at Risk of the above-mentioned positions, shown by type of position, is shown in the following table: Financial positions Mar-2011
